 GILLCRAFT FURNITURE COMPANY81WE WILL NOT in any like or similar manner restrain or coerce employeesof AIR REDUCTION COMPANY, INC. AIR REDUCTION SALES COMPANY DIVISION,or of any other employer,in the exercise of the right to self-organization ; toform,join or assist labor organizations;to bargain collectively through rep-resentatives of their own choosing;to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection ; and torefrain from any or all of such activities;except to the extent that such rightmay be affected by an agreement requiring membership in a labor organi-zation as a condition of employment,as authorized in Section 8 (a) (3) ofthe National Labor Relations Act.WE WILL jointly and severally with AIR REDUCTION COMPANY, INC. AIRREDUCTION SALES COMPANY DIVISION make JOHN M.O'NEnx whole for anyloss of pay he suffered as a result of discrimination against him.LOCAL 375,INTERNATIONAL BROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERSOF AMERICA, AFL(Labor Organization)By ------------------------------------------------Dated--------------------This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced,or covered by any other material.WILMA M. MORAN,R. L. MASON AND STEWART MASON,A PARTNERSHIP,D/B/AGILLCRAFT FURNITURE COMPANYandFURNITURE WORKERS,UPHOLSTERERS AND WOODWORKERS UNION,LOCAL 576, INDEPENDENT.Cases Nos.d1-CA-1381and '?I-CA-142,5.February27, 1953Decision and OrderOn October 3, 1952, Trial Examiner Maurice M. Miller issued hisIntermediate Report in the above-entitled proceeding, finding that,except for certain activities of Cecil Chacon, the Respondent had notengaged in the unfair labor practices alleged in the complaint.Withrespect to certain of Chacon's activity, the Trial Examiner foundthat the Respondent had engaged in and was engaging in unfair laborpractices and recommended that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter the General Counsel and theUnion filed exceptions to the Intermediate Report and supportingbriefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles].The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are hereby103 NLRB No. 5. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDaffirmed.The Board has considered the Intermediate Report, theexceptions and briefs of the Union and the General Counsel, and theentire record in the case, and hereby adopts the Trial Examiner'sfindings, conclusions, and recommendations except as follows.Like the Trial Examiner, the Board finds that Foreman Chacon onone occasion stated that R. L. Mason, a member of the respondentpartnership, had threatened to close or move the plant if the Unionwon the election.Although these remarks were untrue, the Boardagrees with the Trial Examiner that they constituted interference,Iestraint, and coercion within the meaning of Section 8 (a) (1) ofthe Act.The Board finds, however, that because of the isolated char-acter of the remarks and the absence of any other acts of interferencewith the employees' rights, it would not effectuate the policies ofthe Act, under these circumstances, to issue an order based on thisincident.Accordingly, the Board will dismiss the entire complaint.OrderUpon the entire record in the case, and pursuant to Section 10 (c),of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued herein againstthe Respondents, Wilma M. Moran, R. L. Mason and Stewart Mason,a partnership, d/b/a Gillcraft Furniture Company, Los Angeles,California, be, and it hereby is, dismissed.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the Furniture Workers, Up-holsterers and Woodworkers Union, Local 576, Independent, a labor organizationdesignated in this report as the Union, the General Counsel of the National LaborRelations Board, in the name of the Board, caused the Regional Director of itsTwenty-first Region, at Los Angeles, California, to issue a consolidated complainton July 17, 1952, against Wilma M. Moran, R. L. Mason and Stewart Mason, apartnership doing business as Gillcraft Furniture Company, designated herein asthe Respondent.The consolidated complaint alleged that the Respondent en-gaged and has continued to engage in unfair labor practices affecting commercewithin the meaning of Section 8 (a) (1), (3), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, as amended and reenacted bythe Labor-Management Relations Act of 1947, 61 Stat. 136, designated herein asthe Act.Copies of the amended charges, the Regional Director's order that thecases be consolidated, the consolidated complaint, and a notice of hearing wereduly served upon the respondent employer.With respect to the unfair labor practices, the consolidated complaint, asamended at the hearing, alleged in substance that: (1) The Respondent, on orabout February 1, 1952, refused and continues to refuse to bargain collectivelywith the Union as the exclusive representative of its employees in a unit appro-priate for the purposes of collective bargaining; (2) the Respondent dischargedArmando Rosas and Cecil Chacon on or about May 23, 1952, and now refuses to GILLCRAFT FURNITURE COMPANY83reemploy them because they engaged in "concerted activities with other employeesfor the purposes of collective bargaining and other mutual aid and protection"as defined in the statute; (3) the Respondent, on or about January 30, 1952, andthereafter, interfered with, restrained, and coerced its employees in the exerciseof rights guaranteed by the Act, by various acts and statements; and (4) theRespondent's course of conduct, as described, involved unfair labor practicesaffecting commerce within the meaning of the Act, as amended.The Respondent's answer, duly filed, admitted the jurisdictional allegations ofthe complaint, but denied the status of the Union as a labor organization underSection 2 (5) of the statute, and further denied the commission of any unfairlabor practices.With respect to its alleged refusal to bargain, the Respondentconceded the propriety of the unit alleged to be appropriate for the purposes ofcollective bargaining but denied that the Union had ever requested that negotia-tions begin at the time alleged in the complaint, and denied any refusal, on itspart, to honor a proper request.With respect to the discharges characterizedas discriminatory, the Respondent asserted that Rosas had been laid off for lackof work and was subject to recall ; its answer also denied that Chacon had beenan employee, asserting that he had been dismissed as a foreman, not subject tothe Act, as amended.With respect to the alleged interference, restraint, andcoercion, the Respondent requested a bill of particulars.On August 12, 1952, Trial Examiner Irving Rogosin granted the Respondent'smotion, as noted ; a bill of particulars was supplied on the 15th of August, there-fore, pursuant to the order.Pursuant to notice, a hearing was held at Los Angeles, California, betweenAugust 25 and 28, both dates inclusive.The General Counsel was representedby an attorney, the Union by its business agent, and the Respondent by a laborrelations consultant ; all of the parties were afforded full opportunity to partici-pate, to be heard, and to introduce evidence pertinent to the issues.At the outset,the General Counsel's representative moved to amend the complaint in certaintechnical particulars, including an amendment of the case caption ; the motionwas granted.The Respondent's representative moved for full compliance withits previous request for a bill of particulars, and also moved that the complaintbe dismissed because the Union was not fully qualified to invoke the Board'sprocess.Both motions were denied.At the close of the General Counsel's case,a motion on the part of the Respondent that the complaint be dismissed in itsentirety, for failure of proof, was granted in part and partially denied.A decisionwith respect to a similar motion, presented at the close of the hearing, has beenreserved.It is disposed of in this report.The parties reserved the right topresent some additional evidentiary matter by stipulation and motion, but nosuch matter has been submitted to dateEach of the parties reserved the rightto file a brief or memorandum of points and authorities. In accordance with thereservation, a memorandum has been received from the General Counsel ; no briefwas filed by Respondent's representative.FINDINGS OF FACTUpon the entire record in the case, and upon my observation of the witnesses, Imake the following findings of fact :1. THE RESPONDENT COMPANYWilma M. Moran, R. L. Mason and Stewart Mason, a partnership doing busi-ness as Gillcraft Furniture Company, is engaged in the manufacture and sale offurniture at its plant in Los Angeles, California.During the 12 months whichended on July 1, 1952, the enterprise shipped finished furniture, valued in excess 84DECISIONSOF NATIONALLABOR RELATIONS BOARDof $25,000, to destinations outside the State.The Respondentconcedes, and Ifind, that it has, at all material times, beenengaged incommercewithin themeaning of the statute. In accordance with established Board policy, it isfurtherfound that the assertion of the Board's jurisdictionin this case is warranted toeffectuate the statutory objectives.II.THE LABOR ORGANIZATION INVOLVEDFurniture Workers, Upholsterers and Woodworkers Union,Local576, Inde-pendent, hereinafter designated as the Union,is,I find,a labor organizationwithin the meaning of Section 2 (5) ofthe Act, whichadmits employees of theRespondent to membership.III.THE UNFAIR LABOR PRACTICESA.TherepresentationcaseOrganizational activity on behalf of the Union at the Respondent's plant beganin January 1952.A number of cards designating the Union as the representativeof the Respondent's employees were signed at the outset of the Union's campaign ;others were executed early in February.On January 31, 1952, coincidentally with the distribution of an organizationalleaflet, the Union filed at the Board's Regional Office a petition for certificationas the exclusive representative of the Respondent's employees within a unitwhich it alleged to be appropriate for the purposes of a collective bargain. Inconnection with the petition-docketed as Case No. 21-RC-2379-the Unionclaimed to represent "more than 51 percent" of the employees within the allegedappropriate unit.Thereafter, on the 14th of February the parties met, at thesuggestion of aBoard agent, to confer informally with respect to the issues raised by the petition.Insofar as the record discloses, this conference marked the first occasion uponwhich representatives of the Union and the Respondent ever dealt with eachother directly.The record shows, and I find, that the Respondent's represen-tatives rejected the Board agent's suggestion that it agree to theBoard's "con-sent" procedures, and insisted upon the designation of the Union in a formalBoard-ordered election.A formal hearing in the representation case was convened, therefore, onFebruary 27, 1952; while the hearing was in progress, I find, it was stipulatedfor the representation case record that the Respondent had refused to accordrecognition to the Union in the absence of a certification.In due course, and pursuant to established procedures, an election was or-dered ; the Regional Director scheduled it for the 4th of April. One day beforethe scheduled election, however, on April 3, 1952, Gus Brown, the Union's busi-ness agent, advised the Respondent by letter that its "interference" with the rightof the employees to engage in the "free selection" of a union to represent themhad impelled the Union to request recognition and immediate negotiations.TheRespondent was advised that the Union had previously been designated by amajority of its employees in an allegedly appropriate unit, as their representa-tive for the purposes of collective bargaining, and the firm was formally re-quested, therefore, to recognize and bargain with the Union on the basis of itsalleged status as the designated representative of the employee majority.At or about the time the letter was dispatched, the Union filed the first of theunfair labor practice charges involved in the instant case.As a result of thediscussion which followed-in the course of which the Union and a Board agent GILLCRAFT FURNITURE COMPANY85sought,unsuccessfully,to persuade the Respondent to cooperate in an election,with the ballots to be impounded pending the outcome of any unfair laborcharges-the election was deferred.No formal reply to the Union's demand forrecognition without an election has ever been received by that organization fromthe respondent employer.B. TheRespondent's oamapaignNo complete recital of the events which impelled the Union to fileits unfairlabor practice charge hasbeen offeredfor the present record.Certain events,however, which occurred between the date as of which the original representa-tion petition was filed and the date of the scheduled election are alleged to haveinvolved unfair labor practices attributable to the Respondent.These eventsare discussed below :1.On February 1, 1952, a Friday-and, coincidentally, 1 day after the Union'srepresentation petitionwas filed-six oftheRespondent's employees (AxelBerglund, Louie Buster, Sid Robinson, Hazel Paiz, Leonard Louie, and RaymondBeard) were notified that they would receive wage increases, in varying amounts,effective as of February 4, the first work day in the following pay period.OnFebruary 8, 56 of the approximately 80 employees then on the Respondent'spayroll were notified that they would receiveraiseseffective as of February 11and payable on the 15th-the following payday. Four of the six employees whosewages had previously been increased as of February 4 received additional raiseseffective as of the 11th of the month. (When questioned as to why these em-ployees had received their raises in two installments, R. I. Mason, a member ofthe Respondent partnership, testified, in effect, with respect to three of the em-ployees, that the increases given on February 4 were deserved increases whichhad been deferred previously for economic reasons, and that thesecond "in-stallment" was bottomed upon their participation in the plantwide increase onthe basis of demonstrated merit.With respect to the fourth employee, AxelBerglund, he testified flatly that an additional amount was awarded on the 11thbecause the Respondent had determined that the increase given on February 4had been inadequate.)The testimony of R. L. Mason indicates, and I find, that the Respondent's de-cision to grant the increases cited had been reached on January 28, 1952, undercircumstances to be detailed elsewhere in this report; that the increases giveneffective as of February 4, 1952, had been announced immediately thereafteras "emergencyraises"to allay dissatisfaction among certain key employees overthe Respondent's delay in allowing previously promised increases ; and thatthe other raises were specifically authorized on the 6th of February, after thereturn of Mr. Mason from a business trip.2.On March 17, 1952, Cecil Chacon,a leadingunion adherent and the in-itiator of the Union's organizational activity-as noted elsewhere in this re-port-was designated to act as the foreman of the Respondent's assembly de-partment.Thereafter, on at least one occasion in March, prior to theBoard-ordered representation election, Chacon is alleged to have informedemployees Armando Rosas, Josepha Garcia, and Leandro Pino, in substance, thatR. L. Mason had threatened to close the plant or move it to another location ifthe Union were victorious in the election.Rosas,Garcia, and Pino testified insubstantial accord with respect to the statements made by Chacon, and thelatter,when called as a witness by the General Counsel, admitted that he hadin fact attributed such a statement to the Respondent's partner.None of thewitnesses could date the conversation; the best available evidence indicates,257965-54-vol. 103-7 86DECISIONSOF NATIONALLABOR RELATIONS BOARDhowever, that it occurredsometimethe latter part' of March, subsequent toChacon's appointmentas a foreman.In the light of the entire record, whichcontains no evidenceto warrant a contrary conclusion, I find that the statementsunderdiscussion weremade.R. L. Mason's version of the circumstances whichprecededand mayhave impelled it, will be detailed elsewhere in this report.3.Early inMarch of 1952, on a date which the witnesses were unable tospecify, Tom Takata, the Respondent's bookkeeper, while on his way throughthe finishing department, en route to anothersection ofthe plant,is reportedto have made an observation with respect to the Respondent's reaction to theUnion's organizationaltactics which the General Counsel, in this case, allegesas an unfairlabor practice.The available evidence with respect to the bookkeeper's statement is sharplyat variance.According to Leandro Pino, a spray painter in the finishing depart-ment, Takata said that all of the employees would be "out of a job" if theUnion won the election.ArmandoRosas, alsoemployedas a spray man, re-called Takata's statement as an observation that the Masons would close ormove the plant if the Union were designated as the representative of the em-ployees.Takata himself, when called as a witness for the Respondent, gave thefollowing version of the incident : The Union, in the course of its organizingcampaign, had distributed to the employees a leaflet which contained the state-ment, among others, that the Union would press for wage increases of 40 per-cent for all the employees if it achieved designation as their exclusive repre-sentative.This leaflet came to the bookkeeper's attention.According to Takata'stestimony, his familiarity with the Respondent's financialsituation, arising outof his status as its bookkeeper, impelled him to the conclusion thata wage in-crease of 40 percentacross-the-board wouldraise theRespondent's costs tosuch an extent as to force it out of business. Takata admitted that he hadmade a statement of this general tenor to Rosas and Pino.He testified, em-phatically, however, that his statement had been conditional-i. e., that he hadsaidthat the Respondent would be forced to closeifrequired to raise wagesby 40 percent over existing levels-and that he had made no statements withrespect to such an eventuality in the eventof a unionvictory at the polls.Upon the entire record, I credit Takata's versionof the incident, as summarizedhere.4.The General Counsel,in hisbill of particulars,assertsthat the Respondentshould be considered liable for certain additionalacts and statements,prior tothe scheduled Board-ordered election, which were alleged to constitute illegalinterference with, restraint,and coercion of itsemployees within themeaningof the statute.Among the statements and conduct thus characterized were: (a) Allegedthreats that the plant would be closed if the Union were successful, attributed(1) to R. L. Mason in a conversation with Cecil Chacon after his appointmentas a foreman,(2) to a plant employee by thenameof Ishizawa, and (3) to aMr.Woodard, the owner of the "parking lot" adjacent to the building inwhich the Respondent's plant is located; (b) alleged surveillance of unionactivity on the part of R. L. Mason and Foreman Chacon ;and (c) anallegedstatement by R. L. Mason to Chacon after the appointment of thelatteras a foremanthat he would neversigna contract with the Union.Uponthe Respondent's motion todismissat the close of the General Counsel's case,previously noted, I found the evidence with respect to theseallegations insuffi-cient, insome cases,to establish that the statements were made or the conductundertaken ; in other cases I found the evidence insufficient to warrant attribu- GILLCRAFT FURNITURE COMPANY87tion of the statements to the Respondent as unfair labor practices.With re-spect to the matters specified,therefore,the complaint,as supplemented by theGeneral Counsel's bill of particulars,was dismissed.The record does show that the Respondent,during the preelection period,circularized its employees with leaflets which disparaged the Union as Com-munist-dominated,and its business agent, Gus Brown,as a Communist Partymember or sympathizer.These activities of the Respondent have not beenchallenged as unfair labor practices,and I find nothing in the leaflets whichwould support a conclusion that their distribution involved illegal interference,restraint,or coercion.C. The Respondent's conduct after the electionOn a date not set forth clearly in the record,but described as approximately11/2months prior to the layoff of Armando Rosas, which occurred on May 23,1952, R. L. Mason called Rosas and employee Garcia to the Respondent's office.The testimony of Rosas on direct examination with respect to the conversationthat ensued reads as follows :Well,Bob Mason opened the conversation,told us that our work was notsatisfactory.But then,after that he said that was beside the point; hereally wanted to talk to us about too much union activity going on .. .Well, he showed us some leaflets there that he had received from SenatorKnowland and Congressman Yorty and Jackson,that they were going afterGus Brown for his Communist activities. . .Oh, he also stated that hiscompany always gave vacations,and after one year of employment therewas one week,and two weeks after five years of employment,and he alsotold us that he could fire me, but he would not do it, he said.And he alsosaid that Josepha Garcia,he could fire her, but he would not do it,becausehe needed us bad.He also stated that he had been well, running thatbusiness for a long time and that he didn't need any union or Gus Brownto help him run his business. . .Oh, yes.He stated that the company waslosing money, that's why he could not afford to pay us overtime.In cross-examination,I find,the tenor of this testimony was significantly modi-fied.Rosas admitted that Mason said that he had called them in to speakabout the fact that there was "too much talk"about the Union during workinghours.The employee conceded that Mason had expressed the opinion thatthe extended talk interfered with their work,that he had said only that hewould have to fire them if they stood around"talking,"and that he had notsaid that he would discharge them for union activity.In describing the docu-ments which Mason had shown during their discussion,Rosas admitted thatthey had also been shown a financial statement in support of the Respondent'sassertion that it was losing money.Rosas testified additionally,I find, thatMason had told him to "stay away"from Gus Brown and other union sympa-thizers; and he refused to concede that Mason's remarks had been couched inthe form of a warning not to talk with"outsiders"during working hours,but admitted that Mason had said he did not care if Rosas belonged to a union.The record reveals a final admission by Rosas that Mason had cautioned himagainst any union activity during working hours, and that the employer hadcharacterized him as a "good man" who ought to stay at work.As modified in cross-examination,the testimony of Rosas, with respect tothe general tenor of Mason's remarks,is substantially in accord with thetestimony of the latter.Upon the entire record,therefore,I find that Mason's 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDremarks on this occasion were calculated only to "tick off" Rosas and Garciafor excessive talk about a subject of general interest-the Union's organizationalcampaign-during working hours, that he did not threaten to discharge thembecause of their interest in self-organization, and that his remarks about thenature of the Union, and the Respondent's financial situation, involved nothingmore than the presentation of argumentative material.D. The discharges1.Armando RosasRosas had been employed by the Respondent for approximately5 years.For the last 41 years of his service he had been employed as a "sprayman"in the Respondent's finishing department.At the time with which this report is concerned, there were fourpersons inthe Respondent's employ qualified to spraystain,sealer, or lacquer, as required-Henry Schaefer, William Badura (the department foreman), Rosas, and LeandroPino.Schaefer and Badura were the senior employees assigned to this workon a full- or part-timebasis.Rosas stood next in the line of seniority, and Pinolast.Rosas had been one of the first to sign a union designation card.He had alsoprepared and received signed cards from employees Jose Torres and LeandroPino, and the record warrants an inference, I find, that he had taken an activepart in the general talk, among the employees, with respect to the merits ofunion organization.The remarks of Mason to Rosas and Garcia at theirApril conference, previously noted, fully warrant an inference that the Re-spondent knew, at all material times, of the interest shown by Rosas in self-organization. I so find.On May 23, 1952, Rosas received three checks, in conformity with the regularprocedure of the Respondentin casesof layoff or termination.The testimonyof Rosas shows, and I find, that Foreman Badura, in presenting the checks,said,"Well, Armando, you got it this time" ; that Rosas questioned him as to thereason for the layoff ; and that he was told there was no work available.Rosastestified that he went to the Respondent's office, thereafter, to get a correctedcheck-one of his checks havingbeen issued in anincorrect amount-but thathe had not protested the layoff.Approximately 3 weeks later, Rosas visited the plant.His testimony, whichhas not been denied, establishes that he observed Pino spraying lacquer (hisold job) in the booth which he had formerly occupied, and that Henry Kubicki,an employee who had done spray work and worked part time as a sander, wasdoing "spray work" in the booth which Pino had previously used.On August 21, 1952, Rosas received a reemployment offer from the Respondent,through the mail and by wire. He admitted on the witness stand that he had notreplied; he is now employed elsewhere and does not wish to return.2.Cecil ChaconCecil Chacon became an employee of the Respondent in September of 1950 as adrawer fitter and repairman.The evidence warrants an inference, and I find,that his work involved a greater degree of skill in cabinetmaking than wouldbe required of an ordinary assembly worker. Prior to his employment with theRespondent, Chacon had had 32% years of experience as a cabinetmaker ; atvarious times within the last 20 years of that experience he had served as aleadman, assistant foreman, and foreman. GILLCRAFT FURNITURE COMPANY89The testimony of Chacon, which has not been denied, establishes that he becameinterested in self-organization in December of 1950, and that he then "investi-gated" a number of unions active in the furniture field, in order to find one worthyof support.At some undetermined date, he apparently decided to become anadherent of the union involved in this case. The evidence establishes that it washe who requested Gus Brown, the Union's business agent, to supplythe designa-tion cards and the leaflets needed to support an organizational campaign.Insofar as the record shows, Chacon was the principal proponent of unioniza-tion at the Respondent's plant.He distributed a number of the organization'sdesignation cards during the month of January 1952 and collected them after theyhad been signed. The cards were, apparently, retained by Chacon until a sizable"bunch" had been accumulated ; they were then turned over, personally, to Brown.A second "bunch" was submitted,in similarfashion, to the Union's business agentwithin the week.Both "bunches"-each of which involved an indeterminatenumber of cards-were picked up by Brown before the 31st of January, on whichdate the Union's representation petition, previously noted, was filed.Severalladditional cards-four in number-were mailed to Brown on the 14th and 15thof February.On February 29, 1952, Louis Wright, the Respondent's assembly departmentforeman, resigned ; Mark Finken, the Respondent's superintendent,designatedTarao Nakamura, the department's most effective production worker, to serveas acting foreman. Nakamura held the position for slightly more than 2 weeks, atwhich timehe wasdemoted to his previous post as a production worker forreasonsnot material to this case. Pursuant to the recommendation of AssistantSuperintendent Al Koesters, the Respondent then selected Chacon for the post.His appointment became effective on March 17, 1952.Subsequent to his designation as a foreman, Charon had several talks withR. L. Mason which dealt with the subject of the Union's organizational activity.The first of these occurred on a Friday, March 21, 1952, 1 week after Chacon'sdesignation as a foreman.Charon and R. L. Mason were the only participants.The testimony of the foreman is sharply at variance with that of Mason as to thenature of the conversation.According to Chacon, he was called to Mason's officeapproximately 5 minutes before the end of the working day. After some pre-liminary conversation about the job, Mason advised the foreman, according tohis testimony, that he was now a "company man," that he would not be eligibleto vote, and that he could be fired at any time because of his foremanship. Andthe Respondent's partner, it is alleged, informed Chacon that he had known howhe would "vote"as anemployee, but that he was no longer sure of his sympathiesafter his elevation to foremanship. (Chacon denied that Mason had said merelythat he would be subject to discharge if he engaged in union activity while aforeman.)Mason,according to Chacon, then showed him a number of "papers" and"books" about Gus Brown and the Union, which described it as a Communist-dominated organization. (Chacon insisted that he did not read the material,and that its contents were thussummarizedby Mason.)According to Chacon'stestimony Mason said that he wanted his foreman to be on the side of the com-pany and to "work" for the company against the Union. The foreman replied,according to his testimony, that he would think it over and might "play ball"with the respondent employer.At the end of their talk,Chacon asserts, Masonsaid that he felt much better because of the indication that the foreman wouldbe on the "side" of the company.Mason'sversion of this conversation differs in a number of significantrespects.According to Mason, who admitted that he had asked Chacon to meet him in 90DECISIONS OF NATIONALLABOR RELATIONS BOARDthe Respondent's mill office, the conversation began with a reference to hisrecent promotion. In the light of several reports previously received fromPlant Superintendent Finken, Mason assertedly felt it necessary to informChacon that he expected him to do his best to keep the employees at work, andto help the Respondent maintain and increase production.Mason's testimony would indicate that he had warned Chacon not to engagein union activity, in view of his new status as a foreman.Chacon was informedthat he could lawfully be discharged for engaging in union activity ; the Re-spondent's partner advised him, however, that he had no wish to take suchaction.According to Mason, Chacon reported that his only observations withrespect to the Union since his elevation to the foremanshiphad been remarksdirected against the Union ; Mason replied, allegedly, that union activity by aforeman would not be required by the Respondent, and that no statements on thesubject, pro or con, were desired.Masontestified that he had spoken of the company's need to produce efficientlyand to make a profit ; that he had exhibited a profit and loss statement to theforeman which showed how the firm was losing money ; that he admonishedChacon to halt any talk among the employees which might delay production ;that Chacon had said he would keep his department at work ; and that Masonhail then observed, for the first and only time, thathe wasglad Chacon was onhis "side" in the matter.Masonadmitted that he had shown the foreman certain marked newspapersand pamphlets bearing upon the alleged domination of the Union by Communistsand that he had discussedsomediscrepancies and errors in the Union's organi-zational leaflets.Chacon, according to Mason, had made no particular comment.Mason, as a witness, justified his conduct on the ground that the entire incidentbad been arranged to inform Chacon with respect to the Respondent's problems,to persuade him to stay in his department and to maintain or increase production,and to insure his "loyalty" as a supervisory employee.AccordingtoMason,Chacon had at first been reticent and had said, initially, merely that he would"play ball" with the firm but had later given an impression that he would tryto do his work well.Upon the entire record and my observation of the witnesses, I credit the accountof this conversation given by R. L. Mason. It was clearly and convincinglygiven and upon reflection, I believe it to be the most logical, coherent,and in-ternally sound version of what actually occurred.On the morning of the following day, a Saturday, Chacon visitedR. L. Masonand StewartMasonat the Respondent's office.According to his testimony, heasked R. L. Mason what the Respondent had to offer the employees.He wasadvised that the Respondent would be unable to offer raises,and raised a ques-tion as to the possibility of paid holidays. Stewart Mason, Chacon testified,suggested-despite a negative comment by R. L. Mason-that theRespondentmight be willing to establish the Fourth of July as a third paid holiday. It wasat this point, according to Chacon, that R. L. Mason said, allegedly, that if theUnion ever "got in" he would close the plant and move it elsewhere, taking onlythe "loyal" employees.StewartMason,according to Chacon, added that the Respondent expected tobuilda new plant whenits leaseexpired a "couple of years" later. (The fore-man, asa witness, insisted that R. L. Mason's threat to move the plant had hadno relation to StewartMason's commentsabout the Respondent's desire to builda new plant elsewhere.)Chacon also testified that Mason had said heknew those employees who weremost active in behalf of the Union, and that he had referred to the employees in GILLCRAFT FURNITURE COMPANY91the finishing department and two in the Respondent's upholstery department ;in the course of the conversation, however, according to Chacon's testimony,Mason had said that he would not discriminate against any employee.Mason'sversion of this conversation again reveals significant differences inemphasis.According to Mason, Chacon had opened the conversation with thestatement that he had "thought over" their conversation of the previous day,and that since he had been a leader of the union adherents before his appointmentas a foreman, he would be at a loss to explain to them why he was no longerinterested in the Union's campaign.Mason testified that Chacon then askedif the Respondent contemplated any employee benefits of which he might informthem-presumably as a "justification" of his alteration in attitude.Mason,according to his testimony, replied that the Respondent would be unable to giveany raises until the pending representation issue was settled.The Respondent'spartner reaffirmed the testimony of his foreman that the latter thensuggestedpaid holidays, and that he had been told the Respondent would be willing toestablish one paid holiday.Mason insisted, however, that Charon was clearlytold the Respondent would be unable to announce any such employee benefit dur-ing the pendency of the representation case.According to the Respondent'spartner, Chacon then agreed to drop the matter.The testimony of R. L. Mason indicates that StewartMason haddiscussed theholiday issue.His testimony also indicates that Stewart Mason had recapitulatedthe substance of R. L. Mason's remarks on the previous day, and that he hademphasized the fact that the Respondent partnership wished to get the enterpriseon a paying basis so that they would be able to build a new plant when theirlease expired after 2 years.The physical disadvantages of the Respondent'spresent location were, according to R. L. Mason, explained in detail.Mason categorically denied that he had ever told Chacon, or anyone else, thathe would close the plant if the Union won the election ; he also denied, em-phatically, that he had ever said he would move the plant and retain only "loyal"employees.In the light of the entire record, I again credit Mason.His account of theconversation was much more coherent, logical, and integrated.The differencebetween his testimony and that of Chacon seems to be due, however, not to anymendacity on the part of the foreman, but to an inadequate or understandablebiased recollection.Mason's account, in my opinion, more closely approximatesthe facts.On the Monday after this conversation, Chacon, in a further conversationwith Josepha Garcia, reported that Mason had described the Respondents'Mexican workers as the Union's principal adherents. (Chacon, as a witness,admitted that his remarks to Garcia had not involved an accurate quotationof Mason,but had embodied merely his own inference as to the significance ofMason'sremark that the finishing department employees and two employeesin the upholstery department were the principalunionsupporters.Most ofthe workers in the finishing department, and two of the upholstery departmentemployees were Mexican.)A fellow worker, Gustavo Garza, who overheardthe remark,upbraided Chacon as a "traitor" because of it. (Garza's intent,when he used this epithet, is not made clear in the record.He could have beenimplying in the alternative, that Chacon was a "traitor" (a) becausehis remarkcould be construed as involving a misrepresentation with respect to the attitudeof the Mexican employees toward the Union, or (b) because it could be con-strued as involving a misrepresentation of Mason's attitude toward the Mexicanemployees.)An altercation resulted, and Garza went to Assistant Superintend-ent Koestersalmost immediately thereafter with a complaint that Chacon was 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDplanningto discharge him.AfterseeingKoesters, Garza alsomade a fullreport of the incident to R. L. Mason when the latter arrived at the plant.Although this incident, consideredin isolation,might appear to be irrelevantto the issuesraised inthe complaint, it has been detailed, substantiallyin accord-ance with Chacon's testimony, primarily because of its significanceas "back-ground" in connection with the next conversation between Chacon and Mason,and alsobecause of the significance with which it may be investedin connectionwith the resolution of credibilityissues.Shortly after Garza had presented his complaint, Chacon hailed R. L. Mason,then passing through the plant, and requested an opportunity to give his versionof the incident.Mason agreed to meet the foreman in the Respondent's milloffice.(Each of the men proceeded by different routes. According to Chacon,this procedure was suggested by Mason, presumably to prevent the employeesfrom becoming aware that he and the foreman were conferring.According toMason different routes wereusedat the suggestion of Chacon.This conflict inthe testimony is, in my opinion, immaterial ; no attempt has been made toresolve it.)In the office Chacon, according to his testimony, told Mason that he had onlyrepeated to the employees what Mason had said with respect to the centers ofunionstrength, and admitted that he had added the observation that the em-ployees to whom Mason had referred were Mexicans. (In cross-examination,the foreman insisted that he hadn't really meant to imply that Mason hadattributed the union activity to his Mexican employees ; he insisted also thathe had said the same thing to his employer.)Mason, according to Chacon,replied with the observation that he had not mentioned any "race" when makingthe statements at issue. (And Chacon, as a witness, admitted that this wastrue.)According to the foreman, the conversation then turned intoa generaldiscussion of the Union, its prospects, and Mason's attitude with respect to it.Chacon's testimony indicates that Mason referred to a recent union leaflet whichhe characterized as "untrue" and that a considerable amount of timewas spentin discussing it.The foreman also attributed to Mason the statement that hedid not want "any part of" Gus Brown or the Union and that he would fightthe organization until he was held in contempt of court, and would then liquidatehis business. In discussing the election, according to Chacon, Mason said thathe wanted the Union to receive only five votes. Chacon, according to hisversion of the incident, replied with a question, "Why not twenty?" to whichMason replied that five was all that he wanted the Union to receive.Again, R. L. Mason's version of the conversation differs sharply from that ofthe foreman.According to Mason, Chacon's explanation was that he had beentalking "against" the Union and that Garza had called him a "traitor" for thatreason.Mason testified that he had warned Chacon forthwith that a foremanwas not supposed to engage in union organizational activity.He admitted thathe had called two union leaflets to Chacon's attention and that hehad discussedcertain errors and "discrepancies" in them ; but he denied all of Chacon's testi-mony which suggested that he had said that he would "fight" the Union.Hisremarkswith respect to the outcome of the election, as repeated by Chacon,were explained as a mere expression of hope, grounded in the opinion that apoor showing by the Union would dispel the issue of unionizationand enablethe Respondent's employees to give their undivided attention to production.Much of Chacon's testimony with respect to his talks with Masonappears tobe based upon the "impressions" he received, and what he thought Mason"meant" by his remarks. As in the case of previous conflicts between the testi-mony of Chacon and Mason, I have accepted the versionof this conversationoffered by the latter,for reasonsalready cited. GILLCRAFT FURNITURE COMPANY93Five minutes before the end of the day on June 13, 1952, SuperintendentFinken came to Chacon and reported that he had "bad news" for him and DonCress (Chacon's foster son and a rank-and-file employee).He offered Chaconhis termination checks, with a statement that the Respondent had to cut downthe number of its employees and would probably have to reduce its staff by50 percent.Chacon was not offered reemployment as a drawer fitter or repairman.He has not been employed by the Respondent partnership since his dismissal.Conclusions1. Interference, restraint, and coercionThe consolidated complaint in this case, as originally issued, contained theallegation that the Respondent, by its officers, agents, and employees, had inter-fered with, restrained, and coerced its employees in the exercise of rightsguaran-teed to them under the statute by various unspecified acts and statements. Thisgeneralized allegation was supplemented and rendered more specific, as previ-ously noted, before the General Counsel opened his case, in a bill of particulars.And, at the close of the General Counsel's presentation, in response to a motionto dismiss, I made a determination that noprime faciecase had been made outagainst the Respondent in support of the specific allegations that interference,restraint, and coercion, attributable to the Respondent, derived from any state-ments of employee Ishizawa, the statements attributable to the Respondent'slandlord, or the surveillance allegedly conducted by R. L. Mason or Chacon,during his tenure as a supervisor. I have reconsidered these determinations inthe light of the entire record, and I am still of the opinion that the record isinsufficient, in fact and law, to warrant a conclusion that thestatements orconduct cited involved any unfair labor practice.With respect to the wage increases of the 4th and 11th of February, theGeneral Counsel contends, apparently, that their announcement, after therepresentation petition was filed, involved an attempt to undermine the Unionand to convince the employees that its intercession as their exclusive representa-tive would be unnecessary. I find no merit in this contention.The Respondenthas produced considerable evidence, and the record as a whole shows, that"general" wage increases at the plant, within the past 3 years at least, havealways followed the semiannual furniture "markets" in Los Angeles and SanFrancisco; and that they have been granted at such times, on the basis of merit,to a substantial number of the Respondent's employees-usually more than amajority-if the orders taken at the show involved a substantialrise in salesvolume.(In the July-October period of 1949, for example, 20 out of 34 em-ployees received increases ; 37 out of 39 workers received them during a com-parable 1950 period.)A preponderance of the evidence in the record estab-lishes, and I find, that the orders received by the Respondent after the 1951summer markets did not meet its expectations, and that the number of wageincreases given in the late summer and early fall of 1951 affected fewer em-ployees than those given during a comparable period in earlieryears.(Smallraises were given to only 25 workers out of 54 eligible, I find.)The Respondentalso adduced evidence to show, and I find, that itssalesvolume immediatelybefore and on the first day of the January "market" in Los Angeles, which beganon the 28th of the month, was comparatively high.R. L. Mason testified-credibly, in my opinion-that the Respondent partnershipdetermined to grantcertain increases, previously promised but deferred, and to institutea programof plantwide increases on the basis of merit, on the first day of the Januarymarket, 3 days before the Union's petition was filed. (According to Mason, a 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDprogram of increases was needed to enable the Respondent to match recentincreasesin the A. F. of L. union scale, and to enable it to retain its employees.)The Respondent's action certainly appears to have been a considered one ; thereis credible testimony by R. L. Mason, undenied, that the Respondent sought andreceived advice, before it acted, to the effect that its wage-increase programwould be permissible under the so-called "self-administering" regulations of theNational Wage Stabilization Board, and I so find. The dates on which increaseswere announced, it is true, did follow the date on which the Union's petitionwas filed, and the motivation of the announcements is thus,necessarily, some-what suspect.A preponderance of the evidence, however, in my opinion, wouldsupport the conclusion that the increases did not involve a hasty or unconsideredreaction to the supposed "threat" of employee organization, and that they werebased, in fact, upon economic considerations customarily regarded as controllingbefore the Union's advent.They did not, therefore, I find, involve illegal inter-ference, restraint, or coercion of the Respondent's employees, in their effort toachieve self-organization.The available evidence with respect to the remarks attributed to Tom Takata,the Respondent's bookkeeper, has been detailed elsewhere in this report. I havecredited Takata's version of the incident.Upon the entire record, I am of theopinion that his remarks did not involve interference, restraint, or coercionwithin the meaning of the statute, as those terms have been administrativelyand judicially defined.The bookkeeper's statement was made in response to a"propaganda" promise embodied in a union leaflet. It was, I find, specificallyconditioned to indicate that the Respondent,if ultimatelyrequiredtomeet sucha union demand,would find itself in sufficiently straitened financial circum-stances to require that the plant be closed. Such a remark, in my opinion, issufficiently hedged about with contingencies to warrant the conclusion (a) thatitwas not calculated to interfere with, restrain, or coerce employees in theexercise of their statutory rights, and (b) that it could not reasonably be saidto tend to that objective.In any event,I am satisfied,additionally, that Takata's remarks,regardlessof their tenor, should not be attributed to the Respondent partnership.He wasnot, in my opinion, sufficiently identified with themanagementto warrant anyconclusion on the part of employees that he spoke on the subject of the Unionat the instigation of the Respondent's partnersor with their approval.Com-pareEva-Ray Dress Manufacturing Company, Inc.,88 NLRB 361, 372. I findno merit in the contention, therefore, that the incidentin issue involved anunfair labor practice attributable to the Respondent employer.It is contended by the General Counsel that the promotion of Chacon inmid-March involved interference, restraint, and coercion withinthe meaningof the Act (a) because itwas asham, and (b) because it was motivated by adesire on the part of the Respondent to remove Chacon from the appropriatecollective bargainingunit,and to neutralize or eliminatehis influence as aunionsupporter.This contention deserves little morethan passingmention.Chacon assumed his duties as the Respondent's assemblydepartmentforemanon or about the 17th of March.He assumed thoseduties upon theexpresscondition that his authority wouldbe supremein the department,and that noneof his superiors in the Respondent's hierarchy would issueordersto assemblydepartment employees except throughhim.His conditions,in thisconnection,were accepted by the Respondent's plant superintendent at the time of hisappointment ; and he served as the department's foreman,withrogatives and responsibilitiesof a supervisor,until he was terminated by theRespondent.Chacon hadbeen offered the foremanship;there isno indication GILLCRAFT FURNITURECOMPANY95whatever that he had been "ordered" to take it.I find no merit,therefore, inthe contention that his appointment involved a fiction.Chacon did not receive his appointment immediately after theresignation ofLouisWright, the incumbent foreman. The Respondent, according to therecord, turned, at first, to a well-regarded production worker; and it restoredthe latter to his production assignment only after a "trial period" which re-vealed that his services as a production worker would be of greater value to thefirm.It is clear, and I find, that Chacon was selected for the position, there-after, on the basis of a personal recommendation by the Respondent's assistantsuperintendent, who had known him in the course of his previous employment.There is no indication in the record that the assistant superintendent's recom-mendation had been grounded in considerations other than merit, or that theRespondent partnership, in acting upon it, was motivated in any way by thethinking which the General Counsel suggests. It is true that R. L. Masoninstructed Chacon, as a foreman, to eschew any conversation about the Unionor its organizational activity, and that he sought to persuade the foreman thatthe Union was worthy of the Respondent's opposition. In view of Chacon'snewly acquired supervisory status, however, Mason's instructions were obvi-ously proper. In the light of the entire record, therefore, I find the evidenceinsufficient to establish that Chacon's promotion was motivated by a desire onthe part of the Respondent to interfere with the Union's campaign,or that itinvolved improper interference with the efforts of the employees to achieveself-organization.The substance of Mason's several conversations with Chacon, subsequent tohis appointment as a foreman, has been set forth, in detail, elsewhere in thisreport.Upon the entire record, I have concluded that Mason's remarks withrespect to the Union, as detailed in his testimony, did not exceed the limits ofthe "free speech" permitted under Section 8 (c) of the statute.And a contraryconclusion, even if it could be justified by an objective appraisal of the record,would, in any event, be insufficient to sustain any ultimate conclusion that anunfair labor practice had been committed. The Masons and Chacon spokeprivately; there is no contention that any of their conversations were over-beard by any employee; and the record will not warrant a determination thateither of the partners expected or desired Chacon to communicate their senti-ments to the employees as a representative of management.In my determination of the Respondent's motion to dismiss the complaint, atthe close of the General Counsel's case,I granteddismissal,as previously noted,with respect to those allegations of the complaint which could be construed toinvolve a contention that Mason's remarks to Chacon, under the circumstances,involved an unfair labor practice.Upon reconsideration, and for the reasonsnow set forth at length, my previous determination is hereby reaffirmed.In the light of established precedents, however, it would seem to be clear thata different decision is required with respect to the remarks attributed to Chacon,in his talks with former fellow workers, in regard to Mason's attitude towardthe Union and its organizational activities.The record establishes, withoutdispute, that Chacon, on at least one occasion, had reported a determination byR. L. Mason to close the plant if the Union won designation as the exclusiverepresentative of the employees in the scheduled election. In the light of therecord as a whole, there can be no doubt that Chacon, when he attributed suchsentiments to It. L.Mason,did not do so for the purpose of furthering the Re-spondent's admittedcampaignto disparage the Union.Whatever his motivesmay have been, however, there can be no doubt that Chacon's attribution toMason ofthe sentiments describedwas reasonablycalculatedto interfere with, 96DECISIONSOF NATIONALLABOR RELATIONS BOARDrestrain, and coerce the employees of the Respondent in their exercise of theright to self-organization.Cf.BeatriceFoodsCompany,84 NLRB 493, 494.I so find.My conclusions with respect to the substance of Mason's remarks to Rosasand Garcia, in mid-April, have been detailed elsewhere in this report. In thelight of those conclusions it would seem clear, and is found, that the commentsproperly attributable to Mason did not involve illegal interference, restraint,or coercion.2.The alleged refusal to bargaina.The appropriate unitThe complaint alleges, the Respondent admits, and I find, that all of theproduction and maintenance employees, including shipping department em-ployees, at the Respondent's Los Angeles, California,plant, but exclusive ofprofessional, office employees, guards, and supervisors as defined in the Act, asamended, constituted at all times material herein, and now constitute, a unitappropriate for the purposes of collective bargaining within themeaning ofSection 9 (b) of the statute.b.The Union's majority statusIn the absence of a certification derived from the election originally scheduledpursuant to the Board's Decision, the Union, in this case, necessarily rests itsclaim to designation by a majority upon the authorization cards executed inthe course of its organizational campaign.As previously noted, that campaignreached a climax in the latter part of January, sufficient to persuade the Unionto file a petition for certification as the exclusive representative of Respondent'semployees, and to claim, as of the date on which the petition was filed, thatit represented more than a majority of the workers involved.The petitionhaving been filed on the 31st of January, and the Respondent having been no-tified "presumably" on the following day, the General Counsel has sought toestablish that the Union represented a majority of the employees as of thedate on which the employer would, in the normal course of events, receivenotice that a petition had been filed.As of February 1, 1952, however, theUnion held an indeterminate number of designation cards executed by em-ployees within the appropriate unit-80 in number on that date. Thirteen ofthe cards submitted at the hearing in support of the Union's majority claim areundated.Since three other cards were dated in February and since all threewere postmarked as late as February 14 and 15, there can be no presumption,certainly, that the undated cards were executed in January before the petitionwas filed. If they were, the Union could be said to have achieved its majoritystatus before the 1st of February-but the record, as it stands, will not supportsuch a factual conclusion.As of February 27, 1952, when the representation case bearing was held,there were 82 persons on the Respondent's plant payroll. Of the 49 designationcards previously collected in the name of the Union, and transmitted by itto a Board agent in support of that organization's representation petition, 45bore the names of workers on the payroll during the period which included the27th of the month.On the 3rd of April, as previously noted, the Union abandoned its efforts toachieve a certification and demanded immediate recognition as the exclusiverepresentative of the Respondent's employees.The Respondent, on that date,had 84 persons on its payroll within the unit alleged and found herein to be GILLCRAFT FUR,NTr'URE COMPANY97appropriate for the purposes of a collective bargain.Only 41 of these employees,however,were numbered among these who had previously signed union des-igaati+oa cards.(Tffie reed contains no evidence of any attempt by an em-i>loyee to cancel or wlt'lraw a previous designation of the Union as his rep-resentive for the purposes of a collective bargain.The decline in the numberof union adherents on the Respondent's payroll appears, therefore,to havebeen due 'entiieely to ,employee turnover.)Though analysis of the figures citedmight,(conceivalhly,support an inference that the turnover between February27 nailApril3 had been confined exclusively to union adherents,the General(7ouusel ma'lmno con'teenticm that the turnover was due to a layoff policy dis-^crimffiatorily motivated or'calculated to destroy the Union's majority status.ft flhiis posture,of the record,then,I am unable to find that the Union hadbeen designated as the collective-bargaining representative of a majority od'the 1@espondentrs employees within an appropriate unit, as of the date on which,the Union's petition was filed.And, as of the date on which the Union madeIts first formall,written demand for recognition, without regard to the courseof the representation election scheduled to follow, the Union, I find,had lestitsmajority status ender circumstances which do not establish the commissiontuff any unfair labor practice as an operative factor.Upon the entire record,however, I can and do find that the Union, as ofWbrvary 27, 1952, had been designated by a majority of the employees withina unit appropriate for the purposes of a collective bargain,to act as their rep-reserstative.Under Section 9 (a) of the statute, the Union was entitled onthat 'date to claim recognition as the exclusive representative of the Respond-.ent's plant employees in the unit found herein to be appropriate for the pur-poses of collective bargaining with respect to rates of pay, wages,hours ofemployment and other terms and conditions of employment,and I so find.c.The alleged refusal to bargainUnder the Act, it is well established that a demand upon an employer, by theaccredited representative of his employees,that he bargain collectively is nor-mally a prerequisite to any conclusion that the subsequent conduct of the em-ployer,in a particular case, amounted to a refusal to bargain.N. L. R. B. v.Columbian Enameling and Stamping Co., Inc.,306 U.S.292;Barlow-ManyLaboratories,Inc.,65 NLRB 928;Collins BakingCo., 90 NLRB 895.Since the Union,in this case,no longer represented a majority, as of the dateon which it presented a written demand for recognition and the commencementof contractual negotiations,that demand must be considered,in the instant case,as one of no legal consequence.We are, therefore,impelled to consider whetherthe course of events at the formal hearing in the representation case, whichoccurred on February 27, 1952,could be said to involve any union demand forrecognition and a refusal to bargain on the part of the respondent employer.The General Counsel,apparently,contends that the Union's representationpetition should be construed as a demand that the Respondent bargain-or atthe very least as a demand for recognition.(It included,as noted elsewherein this report,a specific claim that the Union represented a majority of theRespondent's employees.)Upon the entire record,however,I find no meritin this contention.Prior to the date on which the petition was filed, insofaras the record shows, the Respondent had given no indication of its attitude withrespect to the Union or its organizational campaign.That organization, in theabsence of any prior suggestion by the Respondent,then filed the petition uponwhich the General Counsel now relies.In it the Union expressly requestedcertification under Section 9 (a) and(c) of the Act,as amended.And in the 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDlight of the available precedents,I cannot conclude that the mere presentationof such a petition,under the circumstances,should properly be construed as abargaining demand,within the requirements of Section 8 (a) (5) of the statute.Cf.The Solomon Company,84 NLRB 226,227;Wan'ord Cabinet Company,95NLRB 1407,1408;Donahue Motors,28 LRRM 1046(order adopting examiner'sfindings and conclusions,May 3,1951).If this conclusion is sound,as I believeit is, the colloquy at the hearing on the petition,to which the Board's attentionhas been directed,in which the Respondent acknowledged its refusal to recognizethe Union prior to Board certification,adds nothing to the case,and should notbe considered equivalent to a refusal to bargain.In context,the stipulation towhichthe General Counsel now refers was not predicated upon any prior demandfor recognition,explicit or implicit;itwas merely intended to confirm theexistence of a question concerning representation.And I so find.In support of a contrary contention the General Counsel argues,in substance,that the specific circumstances here present-the Respondent's early campaignto disparage the Union,and the remarks attributable to Foreman Chacon-reveal that a request by the Union for the Respondent to bargain collectivelywould have been a "useless gesture"and that a specific demand was thereforeunnecessary.Cf.Old TownShoeCompany,91 NLRB 240,241;Unique Ven-tilation Co., Inc.,75 NLRB 325, 334.While the Respondent's course of conduct,when studied in the round, does give unmistakable evidence of its disinclinationto deal with the Union,the firm's distribution of material critical of the Unionand Gus Brown has not been challenged as an unfair labor practice.The wageincreases given early in February,whatever their incidental effect may havebeen, did not, as I have found,involve illegal interference,restraint, or coercion.A similar ultimate conclusion,bottomed upon other considerations,has beenreached with respect to the statements attributable to the Respondent's book-keeper.And the statements attributable to Foreman Chacon, found herein toconstitute an unfair labor practice,were not made in February,or at any timeproximate to the hearing in the representation case. I find nothing in thepresent record,in short, to justify the suggested conclusion that a specific demandfor recognition and collective bargaining,on or before the 27th of February,would have been a futile gesture. There having been no bargaining demandby the Union, then,on or before the 27th, I find that the Respondent,on thatday, did not refuse to bargain.3.The dischargesa.ArmandoRosasUpon the entire record, I do not believe that a preponderance of the evidencewill support the conclusion that Armando Rosas was laid off to discourage unionmembership.He was, it is true, an active proponent of unionization and wasknown as such to R. L. Mason who, on at least one occasion in March, lecturedhim about too much union "talk" during working hours, and sought to dis-parage the Union and its business agent. I do not find in this conversation,however, persuasive evidence that the Respondent had selected Rosas for dis-criminatory treatment as an object lesson for other employees.Every logicalinference, on the basis of the record, would compel a contrary conclusion.Rosas was not warned to eschew union activity-in fact, his right to continueas an active union supporter was specifically affirmed. I have concluded, aftera reconciliation of the available testimony, that Rosas and Garcia were merelywarned to avoid extended "talk" which would interfere with production.Mason's remarks about the Union and its business agent involved no threat of GILLCRAFT FURNITURE COMPANY99reprisal or promise of benefit.They appear to have fallen within the ambit ofstatutorily protected "free speech" and I have so found.Assuming, for thesake of argument, that the Respondent intended to discharge Rosas for dis-criminatory reasons, those reasons, assuredly, would have been stronger inMarch than they were in May, yet the Respondent reassured the employee, inMarch,that he would not be discharged if he did his work.And the recorddoes not show that anything occurred in May to suggest that a discharge, atthat time, might have been discriminatorily motivated.Production scheduleswere tapering off ; the bulk of the work derived from the Respondent's January"market" orders would appear to have been completed, and reorders were not"coming in" very well. Rosas was the 29th person laid off after the Respondent'sstaff reached its peak.A number of other layoffs in the department had pre-ceded or accompanied that of Rosas, and there is no contention that any of theselayoffs were discriminatory.A decline in the volume of the Respondent's work,and the consequent need to reduce the staff required at earlier stages in theRespondent's productive process, might very well have impelled the Respondent'sdecision to lay off 1 member of its 4-man "spray booth" crew at the time.Nonew employees have been hired as sprayers. And the fact that a "new man"was assigned to the work thereafter cannot, in itself, impugn the motives of theRespondent ; there is some testimony, I find, but no substantial, probative evi-dence that he was assigned to "spray work" on a full-time basis. Absent suchevidence, it cannot, in my opinion, be contended that the Respondent's "lackof work" excuse for the termination of Rosas was a pretext.Nor does the selection of Rosas for layoff appear to have been discriminatory.He was third in seniority among the qualified spray men. Although required,in the main, to spray lacquer, a highly skilled operation, Rosas, according tohis own testimony, was never required or permitted to devote himself exclusivelyto that work. Pino, another union supporter, had also done it upon occasion,changing booths with Rosas when he did so. And the difference in senioritybetween Rosas and Pino was not, in my opinion, so great as to require the Re-spondent to explain, in detail, why it was disregarded, particularly since thereis no conclusive evidence that the Respondent customarily considered seniorityas the "controlling" factor in the selection of persons for layoff. (Rosas ap-pears to have been selected for layoff by the finishing department foreman ; therecord shows that he had been criticized for "loitering" while at work, and ac-cordingto Mason, the foreman had reported his work to be "sloppier" than thatof Pino, his fellow worker.) I find that the layoff of Armando Rosas, on May23, 1952, did not involve discrimination in connection with the tenure of hisemployment, to discourage membership in the Union or any other labororganization.b. Cecil CharonDuring the period immediately prior to his appointmentas a foreman,Chaconhad been exceptionally active as a proponent of unionization ; he appears to havebeen the Union's most active supporter.And his activities in that regard were,itwould seem, known to the Respondent's active partners.Despite the knowl-edge thus imputable to them, the partners selected Chacon, in March, to serve astheir assembly department foreman.Their action, I have found, involved agenuine promotion.Such antiunion pressures as were brought to bear uponChacon thereafter, in my opinion, were motivated by R. L. Mason's legitimate de-sire to assure himself that Chacon would no longer serve as a proponent of union-ization.I find nothing in the Respondent's treatment of Chacon, in short, tosuggest that he was being subjected to discrimination or reprisal because of hisprounionactivities while a rank-and-file employee. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDHis activities as a foreman,and the Respondent's reaction to them, presenta slightly different issue.Such intimations as may be found in the record withrespect to Chacon's interest in the Union after his appointment as a foremanare certainly insufficient to warrant any conclusion that he engaged in extensiveactivity,either against,or on behalf of, the Union.There can be no doubt, how-ever,as I have previously found,that Charon did,on at least one occasion, com-municate to some rank-and-file employees his conception of certain statementsmade by R.L. Mason with respect to the Union's organizational activity and theRespondent's reaction to it.(Chacon did state, as a witness,that he believedhimself free,outside of the shop and outside of working hours, to express hispersonal views with respect to unionization and to advise the rank-and-file em-ployees in regard to the Union's campaign.)Under the circumstances,I regardit as immaterial that Mason's conception of the extent to which Chacon remainedactive in the Union's organizational campaign may have been an exaggeratedone.It is clear,and I find,that Mason believed his foreman to be guilty of animproper interest in the Union's activities,and that his belief had at least somefoundation in fact.The evidence establishes that Charon, when dismissed,was told by Super-intendent Finken that his services were being terminated in connection with ageneral layoff.The Respondent made no effort at the hearing,however,to defendthe superintendent's statement to Chacon as correct,or to support it in any way.(If issue had, in fact, been joined on this contention,I would certainly have foundthe discharge of a foreman for "lack of work" incredible,unless the evidenceshowed that the entire department involved,or most of it, had also been closedfor that reason.)The Respondent,instead,has asserted that Foreman Chaconwas discharged,in the words of the plant superintendent,because he was not"running"the department in the way that a foreman should,and because he as-sertedly did not have the "interests"of the Respondent at heart.The immediatecause of his dismissal appears to have been his tolerance of an unauthorizedvisitor (a nonempioyee)in the assembly department.Several other incidents allegedly indicative of Chacon's inattention to hisduties, and the responsibilities incidental to the achivement of efficient operation,were detailed at length in the present record. I find it unnecessary to discussthem specifically.Insofar as the record shows, they appear to have involvedsome relatively simple errors in judgment,or carelessness,which the Respondentcertainly could have considered indicative of Chacon's inability to functioneffectively as a foreman.The Respondent chose to dispense with his servicesrather than to restore him to his previous position as a repairman,accordingto the record,because the Masons had "lost confidence" in him.While thisassertion,considered in isolation,might,in some circumstances,warrant aninference that the Respondent had acted arbitrarily,and thus cast doubtupon its motivation,Mason's attitude cannot be described as inherently un-reasonable.The General Counsel endeavored,rather successfully I thought,to establish that the incidents cited against the foreman were isolated andrelatively minor in character-incidents which would not, in and of themselves,have justified discharge.Whatever conclusions in this regard might be war-ranted by objective judgment,however,the fact remains that the Respondentclaims to have acted on the basis of these considerations.The General Counselmade no effort to show that similar errors, carelessness,or deficiencies ofjudgment had been glossed over in the case of other foremen,and that theRespondent,therefore, was acting discriminatorily.In the light of the entirerecord,I could not,in any event, find merit in such a position. GILLCRAFT FURNITURE COMPANY101If the record establishes anything at all, in support of the General Counsel'scase, it establishes only that Chacon may have been dismissed, in the finalanalysis, because the Respondent suspected him, with some justification, of acontinued interest in the success of the Union's organizational drive.Such aninterest on the part of a foreman, even absent an objective manifestation, is nota protected interest under the statute. I find the record barren of any testimonysufficient to warrant an inference that Chacon's discharge was calculated tointerfere with, restrain, or coerce rank-and-file employees of the Respondent intheir exercise of the rights guaranteed by the Act, as amended.And upon theentire record, therefore, I find no merit in the contention that Chacon's termina-tion involved an unfair labor practice.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCECertain of the activities of the Respondent set forth in section III, above,which occurred in connection with the operations of the Respondent describedin section I, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondentengaged incertain unfair laborpractices, it will be recommended that it cease and desist therefrom, and thatit take certain affirmative action designed to effectuate the policies of the Act.Specifically, it having been found that the Respondentengaged incertain actsof interference, restraint, and coercion through Cecil Chacon, a foreman, it willbe recommended that the Respondent cease and desist from such conduct.Since a preponderance of the evidence, however, in my opinion, will notsustain a conclusion that the Respondentengaged inthe other unfair laborpractices alleged in the complaint, it will be recommended that the complaint,in allother respects,be dismissed.CONCLUSIONS OF LAWIn the light of the foregoingfindingsof fact, and upon the entire record inthe case, I make the following conclusions of law :1.Furniture Workers, Upholsterers and Woodworkers Union, Local 576, In-dependent, is a labor organization, within themeaning ofSection 2 (5) of theAct, as amended.2.All of the production and maintenance employees of the Respondent atitsLos Angeles plant,includingshippingdepartmentemployees,but exclusiveof professional, office employees,guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of a collectivebargain,within the meaning of Section 9 (b) of the Act,as amended.3.The Respondent has not, by any failure orrefusalsince February 1, 1952,to bargain collectively with Furniture Workers, Upholsterers and WoodworkersUnion, Local 576, Independent, as the exclusive representativeof its employeesin the above-described unit,engagedin unfair labor practices within themeaningof Section 8 (a) (1) and (5) of the Act, asamended.4.The Respondent has not, by itsdischargeof ArmandoRosas on May 23,1952, or by its discharge of Cecil Chacon, on June 13, 1952,engaged in unfairlabor practices within the meaning of Section 8 (a) (1) and (3) of the Act,as *fheuded.257965-54-vol. 103-8 102DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.By the statements of Cecil Chacon, its foreman, the Respondenthas inter-feredwith, restrained, and coerced its employees in their exercise of therights guaranteed in Section 7 of the Act, and has thus engaged inan unfairlabor practice withinthe meaningof Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practiceis an unfairlabor practiceaffectingcommercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]AppendixNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a TrialExaminerof the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interfere with, restrain, or coerce our employees in theexerciseof their right to self-organization, to form labor organizations, tojoin orassistFtRNITUREWORKERS, UPHOLSTERERSANDWOOD WORKERSUNION, LOCAL 576, INDEPENDENT, or any other labor organization, to bargaincollectively through representatives of their own free choice,and to engagein other concerted activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any or all of such activities,except to the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a conditionof employment, asauthorized in Section 8 (a) (3) of the Act, as amended.All of our employees are free to become or remain membersof FurnitureWorkers, Upholsterers and Woodworkers Union, Local 576, Independent, or anyother labororganization,or to refrain from such membership.Wilma M. Moran, R. L.Mason andStewart.Mason,d/b/a GILLCRAFT FURNITURE COMPANY-------------------------------------------(Employer)Dated --------------------By -------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust notbe altered, defaced, or covered by any other material.UNITED AIRCRAFT CORPORATION,PRATT & WHITNEY AIRCRAFT DIVISIONandINTERNATIONAL ASSOCIATION OF MACHINISTS,AFL, PETITIONER.CaseNo. 1-RC-0889.Fehruary27, 1953Decision,Order,and Directionof NewRunoff ElectionOn October 9, 1952, pursuant to a Stipulation for CertificationUpon Consent Election executed August 14, 1952, an election bysecret ballot was conducted among certain of the Employer's em-ployees under the direction and supervision of the Regional Directorfor the First Region.As neither the IAM nor the other labor or-103 NLRB No. 15.